Citation Nr: 1610134	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  08-37 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for a bilateral eye disability (service connected as residuals of bilateral flash burns with corneal foreign body injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active duty service from July 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for the Veteran's bilateral eye disability and assigned a noncompensable evaluation, effective March 6, 2008.

The Veteran testified at a Board hearing before an acting Veterans Law Judge in October 2009; a transcript of that hearing is associated with the claims file.  The Veteran was informed in a July 2013 letter that that Veterans Law Judge was no longer employed by the Board and was informed of his right to a hearing before another Veterans Law Judge.  The Veteran declined another hearing in an August 2013 statement.

The Board notes that this case was previously remanded for further development in March 2010, October 2013, and again in March 2015.  The case has been returned to the Board for further appellate review at this time. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the Virtual VA system to ensure a complete assessment of the evidence.


FINDING OF FACT

The residuals of bilateral flash burns with corneal foreign body injury are not manifested by a visual field deficit or corrected visual acuity worse than 20/40. 


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of bilateral flash burns with corneal foreign body injury have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.27 (2015); 38 C.F.R. § 4.84a , Diagnostic Codes 6009, 6079 (in effect prior to December 10, 2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The appeal for an increased rating for residuals of bilateral flash burns with corneal foreign body injury arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  Nevertheless, the March 2008 notice included the provisions for the effective date of the claim and for the degree of disability assignable.  The increased rating issue on appeal was readjudicated in the October 2008 statement of the case (SOC) and the June 2011, February 2014, and October 2015 supplemental SOCs.  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA's notice duties have been fulfilled.

With regard to the duty to assist, the Veteran's service treatment records, pertinent post-service treatment records, statements, and testimony from the October 2009 Board hearing have been associated with the record.  Moreover, the Veteran was afforded VA examinations for his eyes in April 2008, June 2010, and November 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that April 2008, June 2010, and November 2013 VA examinations of record are adequate and addressed all the relevant rating criteria for the Veteran's eye disability.  As further discussed below, that the June 2010 VA examination report contains information that was transcribed incorrectly.  However, in light of the additional findings reported and the VA examination and treatment reports of record, the VA examinations, read in conjunction, are adequate.  The Board also notes that the Veteran's representative requested that a VA examination should be conducted to determine the current severity of the conditions under the 1945 rating schedule.  See November 2015 Appellant Brief.  However, the VA examinations of record are adequate and addressed all the relevant rating criteria for the Veteran's eye disability.

Pursuant to the March 2015 Board remand, the December 2013 Goldman charts have been associated with the file.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not indicated any worsening in his eye disability since his last VA examination and no outstanding evidence that needs to be obtained has been identified.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and no further action is necessary to assist the Veteran in substantiating this claim.

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.  

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000). 

Analysis

The Veteran contends that a compensable rating is warranted for residuals of bilateral flash burns with corneal foreign body injury.  According to the December 2009 hearing transcript, the Veteran reported that he has trouble focusing and that his eyes ache.  

Initially, the Board notes that the Veteran's bilateral eye disability is currently evaluated as noncompensably disabling under 38 C.F.R. § 4.84a, Diagnostic Code 6009, for unhealed injury of the eye. 38 C.F.R. § 4.84a, Diagnostic Code 6009 (2008).  While the appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended. See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  The Veteran's claim was received prior to December 10, 2008.  The Board notes that the amendment allows for a veteran to request a review of an eye disability under the revised criteria irrespective of whether a veteran's disability has increased since the last review. Id.  No such request has been made in this case.  For these reasons, the Board will consider the previous rating schedule in effect prior to December 10, 2008, in evaluating the Veteran's eye disability.

Uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, recent intra-ocular hemorrhage, detachment of the retina and unhealed injuries of the eyes are to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuation of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6009.  Notably here, the Veteran's bilateral eye injury has been found to have healed.

Eye impairment is rated on the basis of impairment of central visual acuity.  Prior to December 10 2008, Codes 6061-6079 contain the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.84a (2008).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008).

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) if corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or when corrected visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, Codes 6078, 6079 (2008); 38 C.F.R. § 4.79.  A 0 percent rating is warranted when vision in one eye is 20/40 and 20/40 in the other eye.  38 C.F.R. § 4.84a, Code 6079 (2008);

The Veteran has been granted service connection for residuals of bilateral flash burns with corneal foreign body injury, rated 0 percent.  The visual acuity in his each eye has, at all times throughout the appeal period, been 20/40 or better.  

The Veteran underwent a VA examination in April 2008 during which he complained of blurring.  At that time, corrected far and near vision in each eye was 20/20.  The examiner also indicated that there was no visual field defect.

According to a June 2010 VA examination report, uncorrected near vision was listed as 20/80 and the corrected near vision was listed as 20/60 in the right eye.  Visual acuity in the left eye was 20/15 for distance and 20/ 20 for near.  In the right eye, uncorrected distance visual acuity was 20/20 and corrected distance visual acuity was 20/25.  Based on additional findings and the examiner's subsequent statements, it appears that the visual acuity measurements were transcribed incorrectly.  Specifically, the examiner further stated that there were no clinical findings of visual impairment, or retinal, optic nerve, or neurological damage.  He also indicated that there was not a difference equal to two or more scheduled steps or lines of visual acuity between near and distance corrected vision for either eye with the near vision being worse.  He also indicated that there were not more than 3 diopters of spherical correction between the eyes.  

According to a July 2013 VA treatment report, the Veteran's visual acuity without correction in the right eye was 20/40 and in the left eye it was 20/20.  The assessment at that time was 20/20 right eye and left eye.  Although the Veteran complained of bumping into things and not seeing things on his left side, the examiner reported that there were no obvious field defects on visual field.  

The December 2013 VA examiner discussed the Veteran in-service treatment for ocular injuries sustained while welding.  He noted that ultraviolet keratitis is also known as welder's flash burn and resolves within 24 to 76 hours and causes no permanent damage or visual loss.  Correct distance and near visual acuity was 20/40 in each eye.  The examiner stated that there was no clinical evidence upon examination for any visual acuity/visual field loss, impairment, or disability directly related to the welder's flash burn the Veteran suffered while in the military.  The December 2013 VA examination revealed a residual corneal foreign body scar on the left eye outside of the visual axis, but is otherwise normal.  The examiner further stated that there are no clinical findings of visual acuity/visual field loss, or impairment, or disability related the service-connected corneal scar.

The December 2013 VA examiner also commented on a non-VA eye exam dated November 12, 2009 from Ennen Eye Center in Ft. Smith wherein some corneal scarring outside visual axis which does not affect vision was noted.  According to the December 2013 VA examiner, the private report also noted superior visual field loss on automated VF's (visual fields) that did not correlate with any clinical findings.  The exam was otherwise normal with 20/20 BCVA (best corrected visual acuity) both eyes.  The VA examiner further commented on the letter from Dr. Shane Laster, O.D. that indicates a superior visual field defect in both eyes of unknown cause was found at that exam.  According to the December 2013 VA examiner, the visual field results included in the record shows a superior altitudinal defect that does not respect the vertical midline which is a non-neurological type of visual field defect and can only be found in retina, pre-chiasmal optic nerve disease, or possibly eyelid ptosis.  However, multiple eye exams, including the December 2013 VA examination, show no clinical evidence of any of those conditions.  The VA examiner indicated that the small faint corneal scar found on the left eye is outside the visual axis and, cannot be responsible for this type of visual field defect.  He further stated that any retinal damage from a welder's arc would be visible clinically, and as stated, there is no retinal damage on examination.  Furthermore, all visual fields done subsequent to the private November 2009 visual field have not duplicated this abnormality.  The December 2013 Goldmann visual field was again within normal limits as well. Therefore,  he concluded that the validity of the November 2009 visual field is highly suspect and not to be relied upon.  The December 2013 VA examiner added that "[a]s far as the Veteran's subjective symptoms of visual field loss are concerned, there is just no valid clinical evidence to correlate with these symptoms.  He just, simply has no ocular conditions that would cause a physiological peripheral vision loss."

Here, the only instance in which the visual acuity in the service-connected right eye was noted to not be better than 20/40 was on the June 2010 VA examination.  At that time, uncorrected distant vision was listed as 20/80 and the corrected distant vision was listed as 20/60.  As noted above, the June 2010 visual acuity measurements appear to have been transcribed incorrectly.  However, the April 2008 and December 2013 VA eye examinations, as well as a July 2013 VA treatment record, reported the Veteran's visual acuity in both eyes to be 20/40 or better.  In additional, all private and VA examination reports of record indicate that the Veteran does not have any visual impairment.  

The Veteran is competent to report symptoms he experiences, to include blurriness and diminished visual acuity, and the Board finds him to be credible.  However, his own reports do not identify pathology or impairment that meets the schedular criteria for a compensable rating for residuals of bilateral flash burns with corneal foreign body injury.  The specific issue in this case, whether the Veteran's visual impairment meets the specific criteria set forth in the rating criteria falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d 1372, 1377 n.4 (Fed. Cir. 2007).  The rating criteria are the results of an eye examination and measurement of visual acuity that is performed by the examining clinician.  The Veteran in this case has not been shown by the evidence of record to have the training or skills needed to conduct a visual acuity examination.  The competent and credible evidence of record does not support a finding that the specific visual impairment criteria are met under 38 C.F.R. § 4.84a, Diagnostic Code 6079 (prior to December 10, 2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for residuals of bilateral flash burns with corneal foreign body injury.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for bilateral flash burns with corneal foreign body injury for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's residuals of bilateral flash burns with corneal foreign body injury are specifically contemplated by the schedular rating criteria regarding impairment of visual acuity, and no referral for extraschedular consideration is required.  For the entire period on appeal, manifestations of the Veteran's service-connected residuals of bilateral flash burns with corneal foreign body injury were not shown to affect the Veteran's visual acuity to any severity.  When comparing these findings with the symptoms contemplated by the Schedule, the Board finds that the Veteran's impairment and symptoms are adequately contemplated by the disability rating assigned above.  Rating in excess of that currently assigned is provided for certain manifestations of eye trauma such as bilateral flash burns with corneal foreign body injury, but the medical evidence reflects that those manifestations are not present in this case.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Further, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the evidence demonstrates that the Veteran has been employed or not working for reasons unrelated to his service-connected bilateral flash burns with corneal foreign body injury.  See April 2008, June 2010, and December 2013 VA examination reports.  As such, the issue of TDIU is not raised in this case.


ORDER

Entitlement to an initial compensable evaluation for a bilateral eye disability (service connected as residuals of bilateral flash burns with corneal foreign body injury) is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


